01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR19-190 RSM
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   LUIS DINEZ-MURILLO,                  )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Illegal Reentry after Deportation

15 Date of Detention Hearing:     October 18, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant is reportedly a citizen of Mexico.

22          2.     The United States alleges that his presence in this country is illegal. There is



     DETENTION ORDER
     PAGE -1
01 an immigration detainer pending against him. He has a lengthy criminal record with failures

02 to appear and bench warrant activity. Defendant is associated with numerous aliases and

03 identifiers. He has three prior voluntary departures and three previous deportations.

04         3.      Defendant and his counsel offer no opposition to entry of an order of detention.

05         4.      Upon advice of counsel, defendant declined to be interviewed by Pretrial

06 Services. Therefore, there is limited information available about him.

07         5.      Defendant poses a risk of nonappearance due to lack of legal status in the U.S.,

08 prior failures to appear, noncompliance on supervision, use of aliases and identifiers, and

09 unverified or unknown background information. Defendant poses a risk of danger due to

10 criminal history. There does not appear to be any condition or combination of conditions that

11 will reasonably assure the defendant’s appearance at future Court hearings while addressing the

12 danger to other persons or the community.

13 It is therefore ORDERED:

14      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

15         General for confinement in a correction facility separate, to the extent practicable, from

16         persons awaiting or serving sentences or being held in custody pending appeal;

17      2. Defendant shall be afforded reasonable opportunity for private consultation with

18         counsel;

19      3. On order of the United States or on request of an attorney for the Government, the person

20         in charge of the corrections facility in which defendant is confined shall deliver the

21         defendant to a United States Marshal for the purpose of an appearance in connection

22         with a court proceeding; and



     DETENTION ORDER
     PAGE -2
01     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

02        for the defendant, to the United States Marshal, and to the United State Pretrial Services

03        Officer.

04        DATED this 18th day of October, 2019.

05

06                                                      A
                                                        Mary Alice Theiler
07                                                      United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
